Citation Nr: 1500833	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-20 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.

2. Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

The Veteran requested and was scheduled for a Board hearing via video conference on November 19, 2014. However, the Veteran failed to appear for the scheduled hearing. The claims folder is void of a postponement request from the Veteran or his representative. Thus, the Board will proceed as though the request for a hearing has been withdrawn. 38 C.F.R. § 20.702(d). 


FINDINGS OF FACT

1. The Veteran's diabetes mellitus is manifested by no more than the requirement for insulin, restricted diet, and regulation of activities.

2. The Veteran's erectile dysfunction is not manifested by loss of erectile power and penile deformity.


CONCLUSIONS OF LAW

1. The scheduler criteria for a rating in excess of 40 percent, and no higher, for diabetes mellitus have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

2. The scheduler criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115B, Diagnostic Code 7522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in August 2010. 

VA has a duty to assist the Veteran in the development of the claims. The claims file includes medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

A VA medical examination was obtained in October 2011. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The report includes a clinical examination and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1. Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for Diabetes Mellitus (DC 7913)

The Veteran's diabetes mellitus is currently rated as 20 percent disabling under Diagnostic Code 7913. This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is warranted.  

When a Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913). Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Erectile Dysfunction

The Veteran's erectile dysfunction is rated noncompensable under Diagnostic Code 7522. Under this code section, penis deformity with loss of erectile power is assigned a 20 percent disabling rating. In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Diabetes Mellitus

After review of the evidence, the Board finds that the Veteran's diabetes mellitus most nearly approximates a 40 percent disability evaluation. An October 2011 VA examination reflects that the Veteran's diabetes is treated with insulin, oral hypoglycemic agents, a restricted diet, and regulation of activities. These manifestations are all contemplated in the 40 percent evaluation. The examination reflects episodes of diabetic ketoacidosis or hypoglycemic reactions occurring less than two times per month and no episodes of diabetic ketoacidosis or hypoglycemic requiring hospitalization. Thus an increased rating not to exceed 40 percent is warranted.  

An evaluation at a 60 percent rating is not warranted because the evidence of record does not reflect that the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.

Additionally a rating of 100 percent is not applicable here because the record does not reflect that the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.

Based on the above, the Board finds that in applying Diagnostic Code 7913, an increased rating of 40 percent, and no higher, is warranted.


Erectile Dysfunction

The claims folder reflects that the Veteran has erectile dysfunction that is associated with his diabetes mellitus. Generally, compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating. 38 C.F.R. § 4.119, Diagnostic Code 7913 Note (1). Additionally, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. Id. 

The October 2011 VA examination reflects that the Veteran's erectile dysfunction is not manifested by the loss of erectile power and penile deformity. Therefore, a separate compensable rating is not applicable in this case and the Veteran's erectile dysfunction must be considered as part of the diabetic process under the Diagnostic Code. Id. Thus, a separate increased rating for the Veteran's erectile dysfunction is not warranted. 

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's diabetes mellitus and erectile dysfunction are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's symptomatology associated with his disabilities.


Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot. VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 . See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)  ); See also 75 Fed. Reg. 11,229  -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Here, the Veteran is in receipt of a combined disability rating of 100 percent for his service-connected symptoms associated with his diabetes mellitus as well as SMC. Therefore, the issue of entitlement to TDIU is moot.


ORDER

Entitlement to an increased rating of 40 percent disabling, and no higher, for diabetes mellitus, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a compensable rating for erectile dysfunction is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


